Citation Nr: 1609440	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for left testalgia, residuals of surgery.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty training for a period from April 24, 2005 to September 23, 2005, and for another period from January 19, 2006 to June 9, 2006.  Thereafter, the Veteran served on active duty from January 2007 to March 2008.  This appeal to the Board of Veterans' Appeals (Board) arises from a July 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia, which granted service connection for left testalgia, residuals of surgery with a noncompensable disability rating effective October 26, 2010.

The Board notes that the Veteran failed to appear at the RO for a hearing before a Veterans Law Judge (VLJ) that was scheduled in December 2015 and he has not informed the Board as to why he failed to appear.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.700 (2015). 

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases.  


FINDINGS OF FACT

1.  For the period from October 26, 2010 to December 31, 2013, the Veteran's left testalgia, residuals of surgery has not been manifested by renal dysfunction or any category of voiding dysfunction, to include urine leakage, urinary frequency, or obstructed voiding. 

2.  For the period from January 1, 2014 to June 30, 2015, the Veteran's left testalgia, residuals of surgery manifested as urinary retention requiring intermittent catheritization. 

3.  For the period commencing July 1, 2015, the Veteran's left testalgia, residuals of surgery has been manifested by increased urinary frequency with daytime voiding of an interval of less than one hour.  

4.  For the entire period on appeal, the Veteran's left testalgia, residuals of surgery has been manifested by a moderate neuralgia of the ilio-inguinal nerve. 

5.  For the entire period on appeal, the Veteran's surgical scars that are residuals of surgery have not been painful or unstable, and the total area of all related scars has not been greater than 39 square centimeters. 

6.  For the entire period on appeal, the Veteran's left testalgia, residuals of surgery has been manifested by mild atrophy of the left testes.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the Veteran's left testalgia, residuals of surgery for the period from October 26, 2010 to December 31, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes, 7523, 7525, 7529, 4.118, Diagnostic Codes 7802, 7804, 4.124a, Diagnostic Code 8730.

2.  The criteria for a 30 percent staged rating for the Veteran's left testalgia, residuals of surgery for the period from January 1, 2014 to June 30, 2015 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes, 7523, 7525, 7529, 4.118, Diagnostic Codes 7802, 7804, 4.124a, Diagnostic Code 8730.

3.  The criteria for a 40 percent staged rating for the Veteran's left testalgia, residuals of surgery commencing on July 1, 2015 have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes, 7523, 7525, 7529, 4.118, Diagnostic Codes 7802, 7804, 4.124a, Diagnostic Code 8730.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Where, as here, the underlying service connection claim has been granted and the Veteran's claim for a higher initial rating arises from his appeal of the initial evaluation assigned, the requirements of 38 U.S.C.A. § 5103(a) notice are not triggered, since the claim has already been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Accordingly, no additional notice is required, and any defect in the notice is not prejudicial. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records (STRs) and private treatment records including outpatient records from Lee Regional Medical Center, Holston Valley Hospital, and Parkridge East Medical Center.  The RO has also obtained outpatient records from the Mountain Home, Tennessee VA medical center (VAMC).  The Veteran has not identified any additional evidence in support of his claim. 

The RO conducted medical inquiry in the form of VA examinations in May 2011 and July 2015.  As the VA examiners that administered each examination considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the opinions are adequate to decide the claim of entitlement to service connection for respiratory disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

Disability evaluations are determined by considering a Veteran's present symptomatology in light of VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule are numerical representations of the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their subsequent effect on civilian life after discharge.  38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's entire history is reviewed when making a determination as to the disability rating to assign to a service-connected disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  VA adjudicators are required to take this change in severity of the disability into consideration, and make the rating track this change, regardless of whether the rating is an established rating or initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (2001).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The Veteran's service-connected left testalgia, residuals of surgery has been given a noncompensable disability rating by the RO, effective October 26, 2010.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes, 7523, 7525, 7529, 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804, 38 C.F.R. § 4.124a, Diagnostic Code 8730.  The Veteran contends that the functional impact of the symptoms of his left testalgia have manifested as increased urinary frequency, voiding dysfunction, chronic epididymo-orchitis, and obstructed voiding, and that he is entitled to disability ratings of 40 percent, 20 percent, 10 percent, and 10 percent, respectively, for each manifestation. 

The RO found that the Veteran's left testalgia, residuals of surgery warranted a noncompensable disability rating pursuant to 38 C.F.R. §§ 4.115a and 4.115b, which together comprise the diagnostic codes for various dysfunctions of the genitourinary system.  This includes atrophy of testes, Diagnostic Code 7523, chronic epididymo-orchitis, Diagnostic Code 7525, and benign neoplasms of the genitourinary system, Diagnostic Code 7529. 

Specifically, a rating of 20 percent is warranted for complete atrophy of both testes, while a noncompensable rating is warranted for complete atrophy of one testes. 38 C.F.R. § 4.115b, Diagnostic Code 7523. 

Chronic epididymo-orchitis is rated as if it were chronic urinary tract infection under 38 C.F.R. § 4.115a.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  Pursuant to 38 C.F.R. § 4.115a, a rating of 10 percent is warranted for chronic urinary tract infection requiring long-term drug therapy, 1-2 hospitalizations per year and/or intermittent intensive management.  A rating of 30 percent is warranted for chronic urinary tract infection that requires drainage/frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management. 

Benign neoplasms of the genitourinary system is rated as if it were either voiding dysfunction or renal dysfunction under 38 C.F.R. § 4.115a, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7529.  
Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.

Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a 60 percent evaluation is warranted.  When there is leakage requiring the wearing of absorbent materials which must be changed two to four times per day, a 40 percent disability rating is warranted.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a. 

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night.  
38 C.F.R. § 4.115a. 

Finally, obstructed voiding entails ratings ranging from noncompensable to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  
38 C.F.R. § 4.115a. 

Renal dysfunction manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101 warrants a 30 percent evaluation. Renal dysfunction resulting in albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101 warrants a 60 percent evaluation.  Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent evaluation.  Finally, renal dysfunction that requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent evaluation.  38 C.F.R. § 4.115a.

The RO also considered whether the Veteran was entitled to a compensable rating for neuralgia of the ilio-inguinal nerve, but ultimately determined that a noncompensable rating was most appropriate.  38 C.F.R. § 4.124a, Diagnostic Code 8730.  Under this diagnostic code, a rating of 10 percent is warranted for severe to complete neuralgia of the ilio-inguinal nerve, while a noncompensable rating is warranted for mild to moderate neuralgia. 

Although the RO has not considered whether the Veteran is entitled to a compensable rating for the scars that exists as residuals of the surgeries he has had related to his left testalgia; the Board must still do so.  The Veteran's surgical scars are to be rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, applicable to unstable or painful scars.  Under diagnostic code 7804, a 10 percent rating is warranted for one or two such scars, a 20 percent rating is warranted for three or four such scars, and a 30 percent rating is warranted for five or more such scars.  Note 1 to diagnostic code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scars.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  In addition, diagnostic code 7801 provides that scars not of the head, face, or neck, that are deep and nonlinear, warrant a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm); 20 percent for area or areas exceeding 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); 30 percent for area or areas exceeding 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and a 40 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a deep scar is one associated with underlying soft tissue damage.

The relevant evidence in this case consists of VA examinations dated in May 2011 and July 2015 as well as private and VA treatment records which document the history of the Veterans symptoms and treatment associated with left testalgia and the residuals of surgery. 

The Veteran was afforded a VA examination in May 2011 for the purpose of determining the nature and etiology of his left testalgia, residuals of surgery.  Specifically, the examiner was asked to opine as to whether the Veteran's left testalgia, diagnosed as left groin neuroma, was related to scrotal varices during service.  After reviewing the claims file, the examiner related the Veteran's history of scrotal condition, beginning with left testicular pain in service that resulted in a varicocelectomy and later removal of scar tissue, all while in service.  Thereafter, the examiner reported that the Veteran had a left neuroma excision in July 2010 at the Mountain Home VAMC.  A physical examination and in-person interview revealed that there was no history of recurrent urinary tract infection, obstructed voiding, renal dysfunction or acute nephritis, among other symptoms.  The examiner found that both testicles were normal, although the right testicle was tender.  He also noted that the left epididymis was tender and had a small hydrocele.  The examiner diagnosed the Veteran with chronic and recurrent left testalgia, with the likely etiology being the residuals of the surgeries he had both in service and post-service. 

The Veteran was afforded another VA examination in July 2015, this time for the purpose of determining the functional impact of the Veteran's left testalgia, residuals of surgery.  The examiner separated the symptoms of the Veteran's left testalgia into those stemming from his ilio-inguinal nerve condition and those that were not directly related to his ilio-inguinal nerve condition, and provided a separate examination for each.  With regards to those symptoms attributable to his ilio-inguinal nerve condition, the examiner first noted that the left testicle was tender and painful.  He then found that the Veteran was experiencing incomplete paralysis of the ilio-inguinal nerve with a moderate severity.  The examiner also noted that the Veteran had scars related to his surgeries, but that none of the scars were painful and/or unstable, and the total area of all of the scars related to his surgeries was not greater than 39 square centimeters.  The examiner concluded by stating that the functional impact of the symptoms of the Veteran's ilio-inguinal nerve pain was genital pain. 

In the examination that evaluated those symptoms that were not attributable to the ilio-inguinal nerve condition, the examiner first specified that the formal diagnosis of the Veteran's scrotal condition was left orchalgia.  The examiner then related that the Veteran had a history of chronic pain in his left testicle.  Additional history described by the examiner included enuresis/urinary incontinence, some lower urinary tract symptoms, a catheter used one and a half years prior to the examination, and a history of urinary tract infections, with the most recent occurring six months prior to the examination.  The examiner also reported that the Veteran wore absorbent underwear at night.  

After a physical examination and an in-person interview, the examiner noted that the Veteran had not had an orchiectomy nor did he have any renal dysfunction.  However, the examiner did note that there was voiding dysfunction which required absorbent material that must be changed less than two times per day.  Furthermore, the examiner noted that the voiding dysfunction caused increased urinary frequency, with a daytime voiding interval of less than an hour and nighttime awakening to void 3 to 4 times.  With regards to obstructed voiding, the examiner reported that the voiding dysfunction resulted in hesitancy, slow stream, weak stream, and decreased force of stream.  An examination of the left testicle revealed mild atrophy and an epididymis that was tender to palpation.  The examiner concluded by stating that the functional impact of the symptoms of the Veteran's left orchalgia was genital pain.

Private records from Lee Regional Medical Center dated from December 2008 to September 2013 document ongoing treatment for left testalgia.  Specifically, an emergency registration record dated in August 2010 details the Veteran's history of surgeries related to his left scrotal condition, with the most recent surgery at that time being scar tissue removal in July 2010.  The Veteran was admitted with complaints of an open surgical wound that was draining fluid.  No voiding dysfunction was noted.  Another emergency registration record dated in August 2012 indicates that the Veteran was admitted for complaints of groin pain.  After an examination, the Veteran was diagnosed with inguinal strain and an acute urinary tract infection.  No voiding dysfunction was noted.  According to a December 2012 emergency registration record, the Veteran was admitted for complaints of an inguinal hernia.  No voiding dysfunction was noted.  One more emergency registration record dated in September 2013 indicates that the Veteran was admitted for complaints of groin pain.  The Veteran denied any urination difficulties.  He was diagnosed with orchitis and epididymitis.   

Outpatient records from the Mountain Home VAMC dated from June 2009 to August 2015 document continued treatment for symptoms of left testalgia.  In a July 2010 outpatient report and associated surgery note, the Veteran reported left scrotal pain radiating down his left leg and denied a history of any voiding dysfunction or urinary tract infections.  A November 2010 pain consult note indicates that the Veteran complained of constant dull aching pain throughout the left inguinal area with radiation into the left testicle and scrotum.  The Veteran was diagnosed with chronic testalgia.  An October 2012 outpatient report indicates that the Veteran noted some urinary hesitancy but it is unclear as to what degree.  No other outpatient records from Mountain Home note that the Veteran reported any problems with voiding dysfunction or urinary tract infections.  

Private records from Park Ridge East Medical Center dated from August 2010 to December 2012 document treatment for a left scrotal condition, with the most prevalent symptom being groin pain.  An October 2011 emergency provider record indicates that the Veteran was admitted for complaints of inguinal pain.  A left sided varicocele was noted at the time, and the Veteran was diagnosed with left epididymitis.  A December 2012 emergency provider record shows that the Veteran was again admitted for complains of inguinal pain.  The Veteran was diagnosed with an inguinal hernia.  In none of the records from Park Ridge East Medical Center did the Veteran report voiding dysfunction or urinary tract infections. 

Private records from Holston Valley Hospital dated from January 2013 to July 2014 also document treatment for a left scrotal condition.  A June 2014 outpatient report indicates that the Veteran was admitted for complaints of left groin pain.  He was diagnosed with an inguinal hernia.  The Veteran did not report any voiding dysfunction or urinary tract infections.  

After reviewing the relevant evidence before it, the Board concludes that the symptoms of the Veteran's left testalgia, residuals of surgery do not warrant a compensable rating prior to January 1, 2014, the date one and a half years prior to his most recent VA examination.  To begin, at no point during the pendency of the appeal has the Veteran had complete atrophy of both of the testes, which is necessary for a compensable rating for testes atrophy under diagnostic code 7523.  He has also never had severe to complete neuralgia of the ilio-inguinal nerve.  At most, as reported on the July 2015 VA examination, the Veteran had mild to moderate neuralgia of the ilio-inguinal nerve, which qualifies him for a noncompensable rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8730.  Finally, at no point during the pendency of the appeal has the Veteran complained of unstable or painful scars, and his scars have not covered an area or areas of 39 square inches or greater, as evidenced most recently by the July 2015 VA examination.  Accordingly, he is not entitled to a compensable rating for his surgical scars under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804. 

As for the other symptoms related to the Veteran's left testalgia, residuals of surgery, the Veteran's VA and private treatment records document only one urinary tract infection during the entire period on appeal, which does not rise to the level of "chronic urinary tract infection" necessary for a 10 percent disability rating under 38 C.F.R. § 4.115a.  Moreover, the VA and private treatment records document only one instance of the Veteran's reporting of urinary hesitancy during an October 2012 outpatient report from Mountain Home VAMC.  Accordingly, for the period from October 26, 2010 to December 31, 2013, the Veteran had not experienced any symptoms that would qualify him for a compensable rating under any of the applicable diagnostic codes. 

For the period from January 1, 2014 to June 30, 2015, the Board finds that the symptoms of the Veteran's left testalgia, residual of surgery most closely correspond with a 30 percent disability rating.  On the July 1, 2015 VA examination, the Veteran reported that he used a catheter one and a half years prior to the exam.  Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction manifested as obstruction that results in urinary retention requiring intermittent or continuous catheterization warrants a 30 percent disability rating.  Although diagnostic code 7529, corresponding to benign neoplasms of the genitourinary system, advises that such a condition should be rated as either voiding or renal dysfunction, code 7529 also specifies that whichever symptom is predominant should be highlighted when assigning a rating condition.  Accordingly, even though the Veteran has not reported any renal dysfunction, he is still entitled to a disability rating of 30 percent pursuant to 38 C.F.R. § 4.115a for obstructed voiding for the period from January 1, 2014 to July 1, 2015.  Moreover, as documented above, the Veteran's treatment records, both privately and from VA medical facilities, do not show any other manifestations of his left testalgia, residuals of surgery which entitle him to a disability rating in excess of 30 percent for the period from January 1, 2014 to June 30, 2015. 

For the period commencing July 1, 2015, the Board finds that the symptoms of the Veteran's left testalgia, residual of surgery most closely corresponds with a 40 percent disability rating.  On the July 1, 2015 VA examination, the Veteran reported that he experienced voiding dysfunction that required absorbent material that must be changed less than two times per day.  In addition, the Veteran reported that the voiding dysfunction caused increased urinary frequency, with a daytime voiding interval of less than an hour and nighttime awakening to void 3 to 4 times.  Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction that requires the wearing of absorbent materials which must be changed two to four times per day, which is exactly what the Veteran reported, warrants a 40 percent disability rating.  The Board also notes that the reported increase in urinary frequency, with a daytime voiding interval of less than an hour and nighttime awakening to void 3 to 4 times, would also warrant a 40 percent disability rating under 38 C.F.R. § 4.115a.  Thus, in recognition that these manifestations of voiding dysfunction predominate over the lack of any manifestation of renal dysfunction, the Board finds that the symptoms of the Veteran's left testalgia, residuals of surgery warrant a disability rating of 40 percent commencing July 1, 2015.  38 C.F.R. § 4.115a. 

As mentioned previously, at no point during the pendency of the appeal has the Veteran qualified for any additional disability rating on the basis of testes atrophy, surgical scars or neuralgia of the ilio-inguinal nerve.  In order to qualify for a higher rating of 60 percent on the basis of urine leakage, he has to demonstrate the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, which he has not.  As for urinary frequency, a rating of 40 percent is already the highest rating possible, and obstructed voiding only allows for a maximum rating of 30 percent.  Accordingly, in light of the fact that the Veteran is not entitled to a rating of 60 percent for voiding dysfunction, and is entitled only to a noncompensable rating for testes atrophy and neuralgia of the ilio-inguinal nerve, the Board concludes that the symptoms of the Veteran's left testalgia, residuals of surgery warrant a 40 percent staged rating but not greater commencing July 1, 2015, the date of his most recent VA examination.  

Other Considerations

The Board has considered the potential application of an extraschedular rating at all times that the case has been pending, as contemplated by 38 C.F.R. § 3.321(b)(1).  Pursuant to § 3.321(b)(1), in determining whether a Veteran is entitled to an extraschedular rating, VA should consider: (1) if the established schedular criteria is inadequate to describe the severity and symptoms of the claimant's disability; and (2) if the evidence demonstrates a disability picture with indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If VA finds that a Veteran's claim fulfills these requirements, it must then refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the award of an extraschedular disability rating would be in the interest of justice.  

Here, there is no evidence of record which suggests that the Veteran's left testalgia, residuals of surgery is so unusual or exceptional in nature as to render the assigned schedular rating inadequate at any time during the pendency of the case.  The medical evidence does not indicate that the symptoms of the Veteran's left testalgia, residuals of surgery have a functional impact on the Veteran's ability to work.  The Veteran has been admitted to private hospitals in the past for complaints related to his left testalgia, but not to a degree that can be characterized as "frequent periods of hospitalization".  Therefore, there is no unusual clinical picture presented, and no other factors which take the disability outside the usual rating criteria.  The Board thus concludes that referral for assignment of an extraschedular evaluation is not warranted. 

In addition, the Veteran has never contended, and the evidence does not show, that his left testalgia, residuals of surgery is of sufficient severity to produce unemployability.  Accordingly, the Board need not address the matter of entitlement to TDIU (total disability rating based on individual unemployability).  See 38 C.F.R. § 4.16; see also Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A compensable initial rating for left testalgia, residuals of surgery for the period from October 26, 2010 to December 31, 2013 is denied. 

A 30 percent staged rating but not greater for left testalgia, residual of surgery for the period from January 1, 2014 to June 30, 2015 is granted.

A 40 percent staged rating but not greater for left testalgia, residual of surgery commencing July 1, 2015 is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


